UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1451



BONNIE G. SMITH,

                                            Plaintiff - Appellant,

          versus


SOUTH CAROLINA ELECTRIC & GAS; LAIDLAW
TRANSIT, INCORPORATED; DART TRANSPORTATION;
WILBUR E. JOHNSON; GARY WHITE, III; JOSEPH F.
ANDERSON, JR.; MARILYN GURLEY; J. RENE JOSEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-02-268-3-19BD)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bonnie G. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Bonnie G. Smith appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing without

prejudice her civil rights complaint.         The court dismissed Smith’s

complaint based in part on her failure to allege specific facts

supporting her claims of conspiracy or violation of her equal

protection right.

        Because Smith may be able to proceed with this action by

amending her complaint to allege sufficient facts to state a claim,

the dismissal order is not final and thus is not subject to

appellate review.        See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).              We therefore

dismiss the appeal. We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2